Knowlton, C. J.
This is an action brought against the plaintiff’s employer for negligence in the use of a derrick which fell upon the plaintiff and injured him. No question in regard to the plaintiff’s care was definitely raised at the trial, and the evidence on that part of the case well warranted a finding in his favor.
The defendant contends that there was no evidence of negligence on the part of the defendant. It was an undisputed fact that the derrick fell while in use in raising an iron pipe weighing about thirty-five hundred pounds, and that, if it had been properly constructed and used, it would not have been likely to fall. The guy rope upon which was the principal strain while the pipe was being raised was fastened to the top of the mast of the derrick by a hook, hitched into an eyebolt five eighths of an inch in diameter, which passed through the mast and was held there by a nut. The evidence tended to show that the strain upon the bolt was towards one side of it, and that this caused it to break off just inside of the surface of the mast. Experts testified that this was an improper method of supporting such a mast, and that there ought to have been an iron band about the mast, with links into which the guy ropes could be hooked, or some other similar arrangement whereby the strain upon the rope would be communicated directly to the body of the mast, and not draw diagonally upon a small eyebolt.
The defendant, through its officers and superintendent, was legally responsible for the use of the derrick in the condition and in the manner in which it was used. There was evidence to warrant a finding that the defendant was negligent.

Judgment on the verdict.